308 N.Y. 973 (1955)
Great River Realty Corp., Respondent,
v.
Rector, Church-Wardens and Vestrymen of Emanuel Church, Great River, N. Y., Appellant.
Court of Appeals of the State of New York.
Argued April 13, 1955.
Decided May 26, 1955
Stanley Gray Horan for appellant.
Richard W. Walser, Guy O. Walser and Howard J. Grace for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, with costs. This disposition is subject to the right of appellant to remove the building within such time as may be permitted by Special Term provided that an application for an extension of time for that purpose shall be made to Special Term within twenty days from the service of a copy of the judgment to be entered on the remittitur with notice of entry. No opinion.